Opinion by

Hall, J.
This was an appeal from a iudgment of a justice of the peace to the district court, by Baade, the defendant, in that court. The transcript was duly filed in the district court. By the regular rule of that court, the docket fee must be paid by noon of the second day of the term, or the cause will be dismissed with damages. The docket fee was not paid until the morning of the third day, but it was paid before any steps were taken by the appellee to dissmiss under the rule. After the fee had been paid, the appellee moved the court to affirm the judgment with ten per cent, damages and cost, which motion was sustained and judgment accordingly rendered for appellant. The appellee excepted, and assigns for error, the rendition of the judgment of the district court, .affirming the judgment below, and for rendering ten per cent, damages.
The rule of the district court in relation to appeals in this respect is peremtory, and we see no error in the courts enforcing its own rules. The parties must observe and obey them.
We can find no authority for the court to fix a penalty on .a party for not paying a docket fee by noon of the same day of the court. The ten per cent, damages, inflicted upon the appellee, is certainly unauthorized. That part of the judgment will therefore be reversed. The judgment *352of the court, affirming the judgment of the justice, is affirmed.
J. Burt and B. M. Samuels. for appellant,.
Geo. L. Nightingale, for appellee.
Judgment affirmed.